Citation Nr: 0101446	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  94-04 969	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

This case came before the Board of Veterans' Appeals (Board) 
on appeal
from rating decisions of the Department of Veterans Affairs 
(VA) St. Petersburg,
Florida, Regional Office (RO), dated in August 1993 and 
February 1995.  The
Board remanded the case to the RO in March 2000 for 
additional development, and
the claims folders were thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran in this case had more than 21 years of active 
military service, and this included service between March 
1941 and November 1945, and between October 1950 and 
September 1967.

2.  On December 28, 2000, the Board received written 
notification from the veteran's son to the effect that the 
veteran passed away on December [redacted], 2000, and was 
asked to "drop" the appeal because of its having become moot.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
      JEFF MARTIN
	Member, Board of Veterans' Appeals

 



